Award Agreement #____


ADVANCED DISPOSAL SERVICES, INC. 2016 OMNIBUS EQUITY PLAN
FORM OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
THIS OPTION AGREEMENT (the “Agreement”) is made effective as of ___________ (the
“Date of Grant”) between Advanced Disposal Services, Inc., a Delaware
corporation (the “Company”), and __________ (the “Participant”).
This Agreement sets forth the general terms and conditions of Options. By
accepting the Options, the Participant agrees to the terms and conditions set
forth in this Agreement and the Advanced Disposal Services, Inc. 2016 Omnibus
Equity Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
1.Grant of the Award. Subject to the provisions of this Agreement and the Plan,
the Company hereby grants to the Participant the right and option (the
“Options”) to purchase 3,000 Common Shares at an exercise price per share of
$______.
2.    Status of the Options. The Options shall be nonqualified stock options.
3.    Vesting Schedule. Subject to earlier termination in accordance with the
Plan or this Agreement, the Options shall vest and become exercisable as
follows, unless previously vested or cancelled in accordance with the provisions
of the Plan or this Agreement (each applicable date a “Scheduled Vesting
Date”):1 
Scheduled Vesting Date
Percent of Options Vesting on Such Date
Date of Grant:
20%
First Anniversary of Date of Grant:
20%
Second Anniversary of Date of Grant:


20%
Third Anniversary of Date of Grant:


20%
Fourth Anniversary of Date of Grant:


20%



4.    Term. The Options shall expire and no longer be exercisable ten (10) years
from the Date of Grant, subject to earlier termination in accordance with the
Plan or this Agreement.2 
 

1 
The vesting schedule presented in this Form of Award Agreement is indicative and
may vary from award to award.

2    Certain options may have a term shorter than ten years.


1



--------------------------------------------------------------------------------

Award Agreement #____


5.    Termination of Service Generally. In the event that the Participant’s
employment or other service with the Company or its Affiliates terminates for
any reason other than retirement, death or Disability, the Options shall cease
to vest, any unvested Options shall immediately be cancelled without
consideration and the Participant shall have no further right or interest
therein. Any vested Options shall continue to be exercisable for a period of
thirty (30) days following the date of such termination; provided, however, that
if the date of such termination of the Participant’s employment or other service
falls on a date on which the Participant is prohibited, by Company policy in
effect on such date, from engaging in transactions in the Company’s securities,
such termination date shall be extended to the date that is ten (10) days after
the first date that the Participant is permitted to engage in transactions in
the Company’s securities under such Company policy (but in no event later than
the expiration of the term of such Options as set forth herein). To the extent
that any vested Options are not exercised within such period following
termination of employment or other service, such Options shall immediately be
cancelled without consideration and the Participant shall have no further right
or interest therein.3 
6.    Retirement. If the Participant’s employment or other service with the
Company or its Affiliates terminates as a result of the Participant’s
retirement, the Options shall cease to vest and any portion thereof that was
unvested as of the termination date shall immediately be cancelled without
consideration and the Participant shall have no further right or interest
therein. Vested Options shall be exercisable until the expiration of the term of
such Options as set forth herein. To the extent that any vested Options are not
exercised within such timeframe, such Options shall immediately be cancelled
without consideration and the Participant shall have no further right or
interest therein.4 
7.    Death; Disability. If the Participant’s employment or other service with
the Company or its Affiliates terminates as a result of the Participant’s death
or Disability, a portion of the Options shall vest such that, when combined with
previously vested Options, an aggregate of 100% of the Options granted pursuant
to this Agreement shall have vested. Any vested Options shall continue to be
exercisable for a period of one year following the date of the Participant’s
death or Disability (but in no event later than the expiration of the term of
such Options as set forth herein). To the extent that any vested Options are not
exercised within such one-year period, such Options shall immediately be
cancelled without consideration and the Participant or his estate, as
applicable, shall have no further right or interest therein.5  
 

3 
The treatment of awards upon termination of service presented in this Form of
Award Agreement is indicative and may vary from award to award.

4 
The treatment of awards upon termination of service due to retirement presented
in this Form of Award Agreement is indicative and may vary from award to award.

5    The treatment of awards upon termination of service due to death or
Disability presented in this Form of Award Agreement is indicative and may vary
from award to award. Awards may provide for additional vesting upon termination
of employment for reasons other than death or Disability.




2



--------------------------------------------------------------------------------

Award Agreement #____


8.    Change of Control. In the event of a Change of Control, prior to any
Scheduled Vesting Date, to the extent the successor, company (or a subsidiary or
parent thereof) does not assume or provide a substitute for the Options on
substantially the same terms and conditions, all vested and unvested Options
shall become fully vested and exercisable in accordance with Section 9.6 To the
extent the successor company (or a subsidiary or parent thereof) assumes or
provides a substitute for the Options on substantially the same terms and
conditions, the existing vesting schedule will continue to apply; provided,
however, that, if upon or within 24 months following the date of a Change of
Control, the Participant’s employment or other service with the Company or its
Affiliates is terminated without Cause or the Participant resigns for Good
Reason, all of the Options shall become fully vested and exercisable in
accordance with Section 9. For purposes of this Section 8, the term “Cause”
shall mean (a) with regard to any Participant who is party to an employment or
service agreement with the Company or any of its affiliates which contains a
definition of “Cause,” the definition set forth in such agreement, and (b) with
regard to any other Participant: (i) any act or omission that constitutes a
material breach by the Participant of any obligations under an employment or
service agreement with the Company or one of its Affiliates or an Award
Document; (ii) the continued failure or refusal of the Participant to
substantially perform the duties reasonably required of the Participant as an
employee of or other service provider to the Company or one of its Affiliates;
(iii) any willful and material violation by the Participant of any law or
regulation applicable to the business of the Company or one of its Affiliates,
or the Participant’s conviction of a felony, or any willful perpetration by the
Participant of a common law fraud; or (iv) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates. For purposes of this Section 8, the term “Good Reason” shall
mean (x) with regard to any Participant who is party to an employment or service
agreement with the Company or any of its affiliates which contains a definition
of “Good Reason,” the definition set forth in such agreement, and (y) with
regard to any other Participant: (i) the material diminution of the
Participant’s title and/or responsibilities or (ii) the Participant being
required to relocate more than twenty-five (25) miles from the Participant’s
then-existing office.7 
9.    Method of Exercising Options.
(a)    Notice of Exercise. Subject to the terms and conditions of this
Agreement, the Options may be exercised by written notice to the Company signed
by the Participant and stating the number of Common Shares in respect of which
the Options are being exercised. Such notice shall be accompanied by payment of
the full purchase price. The date of exercise of the Options shall be the later
of (i) the date on which the Company receives the notice of exercise or (ii) the
date on which the conditions set forth in Section 9(b) are satisfied.
Notwithstanding any other provision of this Agreement, the Participant may not
exercise the Options and no Common
 

6 
The treatment of awards upon a Change in Control presented in this Form of Award
Agreement is indicative and may vary from award to award.

7    The definitions of “Cause” and “Good Reason” presented in this Form of
Award Agreement are indicative and may vary from award to award.


3



--------------------------------------------------------------------------------

Award Agreement #____


Shares may not exercise the Options and no Common Shares will be issued by the
Company with respect to any attempted exercise when such exercise is prohibited
by law or any Company policy then in effect. In no event shall the Options be
exercisable for a fractional Common Share.
(b)    Payment. In order to exercise the Options, the Participant may tender
payment of the exercise price: (i) in cash or cash equivalents; (ii) by actual
delivery or attestation to ownership of freely transferable Common Shares
already owned by the person exercising the Options; (iii) by a combination of
cash and Common Shares equal in value to the exercise price; (iv) through net
share settlement or similar procedure involving the withholding of Common Shares
subject to the Options with a value equal to the exercise price; or (v) by such
other means as the Committee may authorize. If payment is made in whole or in
part with Common Shares (including through the withholding of Common Shares
subject to the Options), the value attributed to such Common Shares shall be the
mean of the high and low prices of the Common Shares on the New York Stock
Exchange composite list (or such other stock exchange as shall be the principal
market for the Common Shares) on the day of the exercise.
(c)    Limitation on Exercise. The Options shall not be exercisable unless the
offer and sale of Common Shares pursuant thereto has been registered under the
Securities Act of 1933, as amended (the “Act”) and qualified under applicable
state “blue sky” laws or the Company has determined that an exemption from
registration under the Act and from qualification under such state “blue sky”
laws is available.
(d)    Automatic Cashout. To the extent the Participant was precluded, due to
legal restrictions or Company policy, from exercising the Options in the final
period during which such exercise was otherwise permissible (which period may
include the scheduled expiration date of the Options), the Participant’s
in-the-money Options, that is, those Options for which the exercise price per
Common Share is less than the Fair Market Value of a Common Share, will be
exercised automatically, with no action required on the part of a Participant,
using a net share settlement or similar procedure immediately before their
scheduled expiration date.
10.    Nontransferability of Options. Unless otherwise determined by the
Committee pursuant to the terms of the Plan, the Options may not be transferred,
pledged, alienated, assigned or otherwise attorned other than by last will and
testament or by the laws of descent and distribution or pursuant to a domestic
relations order, as the case may be.
11.    Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to any Common Shares issuable upon exercise of the
Options until the Participant becomes a holder of record thereof, and no
adjustment shall be made for dividends or distributions or other rights in
respect of any Common Shares for which the record date is prior to the date upon
which the Participant shall become the holder of record thereof.
12.    No Entitlements.
(a)    No Right to Continued Employment or Other Service Relationship. This
Agreement does not constitute an employment or service agreement and nothing in
the Plan or


4



--------------------------------------------------------------------------------

Award Agreement #____


this Agreement shall modify the terms of the Participant’s employment or other
service, including, without limitation, the Participant’s status as an “at will”
employee of the Company or its Affiliates, if applicable. None of the Plan, the
Agreement, the grant of Options, nor any action taken or omitted to be taken
shall be construed (i) to create or confer on the Participant any right to be
retained in the employ of or other service to the Company or its Affiliates,
(ii) to interfere with or limit in any way the right of the Company or its
Affiliates to terminate the Participant’s employment or other service at any
time and for any reason or (iii) to give the Participant any right to be
reemployed or retained by the Company or its Affiliates following a termination
of employment or other service for any reason.
(b)    No Right to Future Awards. The Options and all other equity-based awards
under the Plan are discretionary. The Options do not confer on the Participant
any right or entitlement to receive another grant of Options or any other
equity-based award at any time in the future or in respect of any future period.
13.    Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the exercise of the Options. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding of Common Shares that would otherwise be received by such individual
upon the exercise of the Options. The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
14.    Securities Laws. The Company shall not be required to issue Common Shares
in settlement of or otherwise pursuant to the Options unless and until (i) the
Common Shares have been duly listed upon each stock exchange on which the Common
Shares are then registered; (ii) a registration statement under the Act with
respect to such Common Shares is then effective; and (iii) the issuance of the
Common Shares would comply with such legal or regulatory provisions of such
countries or jurisdictions outside the United States as may be applicable in
respect of the Options. In connection with the grant or vesting of the Options,
the Participant will make or enter into such written representations, warranties
and agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Agreement.
15.    Miscellaneous Provisions.
(a)    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the headquarters of the Company and to
the Participant at the address appearing in the records of the Company for the
Participant or to either party at such other address as either party hereto may
hereafter designate in writing to the other. Notwithstanding the foregoing, the
Company may deliver notices to the Participant by means of email or other
electronic means that are generally used for employee communications. Any such
notice shall be deemed effective upon receipt thereof by the addressee.


5



--------------------------------------------------------------------------------

Award Agreement #____


(b)    Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not affect the meaning of the provisions
of this Agreement.
(c)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(d)    Incorporation of Plan; Entire Agreement. This Agreement and the Options
shall be subject to the Plan, the terms of which are incorporated herein by
reference, and in the event of any conflict or inconsistency between the Plan
and this Agreement, the Plan shall govern. This Agreement and the Plan
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof. They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof. The Participant acknowledges receipt of the
Plan, and represents that he is familiar with its terms and provisions.
(e)    Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time provided that
such amendment does not adversely affect, in any material respect, the
Participant’s rights under this Agreement without the Participant’s consent.
Notwithstanding the foregoing, the Company shall have broad authority to alter
or amend this Agreement and the terms and conditions applicable to the Options
without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the Options are not subject to taxes, interest and penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) in any other manner set forth in Section 16 of the Plan. Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person. The Committee shall give written notice to
the Participant in accordance with Section 15(a) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof. The foregoing shall not restrict the ability of the Participant and the
Company by mutual consent to alter or amend the terms of the Options in any
manner that is consistent with the Plan and approved by the Committee.
(f)    Section 409A of the Code. It is the intention and understanding of the
parties that the Options granted under this Agreement do not provide for a
deferral of compensation subject to Section 409A of the Code. This Agreement
shall be interpreted and administered to give effect to such intention and
understanding and to avoid the imposition on the Participant of any tax,
interest or penalty under Section 409A of the Code or the regulations and
guidance promulgated thereunder (“Section 409A”) in respect of any Options.
Notwithstanding any other provision of this Agreement or the Plan, if the
Committee determines in good faith that any provision of the Plan or this
Agreement does not satisfy Section 409A or


6



--------------------------------------------------------------------------------

Award Agreement #____


could otherwise cause any person to recognize additional taxes, penalties or
interest under Section 409A, the Committee may, in its sole discretion and
without the consent of the Participant, modify such provision to the extent
necessary or desirable to ensure compliance with Section 409A. Any such
amendment shall maintain, to the extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A. This
Section 14(f) does not create an obligation on the part of the Company to modify
the Plan or this Agreement and does not guarantee that the Options will not be
subject to interest and penalties under Section 409A.
(g)    Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 10.
(h)    Choice of Law. Except as to matters of federal law, this Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).
(i)    Clawback. Any awards made pursuant to the Plan shall be subject to any
recoupment policy adopted by the Company or required by law as in effect from
time to time.


ADVANCED DISPOSAL SERVICES, INC.
 
 
By:
 
Name:
 
Title:
 





The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.


Participant Name (Printed): ___________
Signature:     
Date:     




7

